Citation Nr: 0306881	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  99-12 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(The issues of entitlement to service connection for 
bilateral hearing loss and a psychiatric disorder, other than 
PTSD, claimed as secondary to a head injury and whether new 
and material evidence has been submitted to reopen a claim of 
service connection for headaches claimed as secondary to a 
head injury to include will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 until 
February 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the San Juan, the 
Commonwealth of Puerto Rico, Regional Offices (RO) of the 
Department of Veterans Affairs (VA).  

The Board is undertaking additional development with respect 
to the issue of service connection for bilateral hearing loss 
and a psychiatric disorder, other than PTSD, claimed as 
secondary to a head injury and whether new and material 
evidence has been submitted to reopen a claim of service 
connection for headaches claimed as secondary to a head 
injury pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing this issue.

The RO notified the veteran of the denial of PTSD in August 
2002.  His notice of disagreement (NOD) was received later 
that month and a statement of the case (SOC) was issued in 
November 2002.  In November 2002, the veteran's 
representative submitted a VA Form 646 regarding PTSD.  A 
substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information.   See 
38 C.F.R. § 20.202.  The Board accepts this as a substantive 
appeal and will review this issue.


FINDING OF FACT

There is no current medical evidence confirming the diagnosis 
of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §  1110 (West 2002); 38 C.F.R. §§  3.303, 3.304 
(f) (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC), supplemental statement of the 
case (SSOC), and correspondence from the RO, provided to both 
the appellant and his representative, specifically satisfies 
the requirement at § 5103 of the new statute.  They clearly 
notify the appellant and his representative of the evidence 
necessary to substantiate his claims including the 
requirements of the VCAA, to include what evidence the VA 
would obtain.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claims have been collected for review.  The RO 
attempted to obtain post service medical records from a VA 
Medical Center (VAMC) on several occasions during this appeal 
period and before; however no records were found.  
Accordingly, the Board finds that the requirements under the 
VCAA have been met.  

Factual Background

The service administrative records show that the veteran 
served during the Korean conflict and was awarded the Combat 
Infantryman Badge.   The veteran did not serve on active duty 
during the Vietnam conflict.

A review of the service medical records does not show any 
diagnoses or treatment for head trauma or a psychiatric 
disorder.  The February 1954 report of the examination 
conducted prior to separation does not show evidence of the 
claimed disability.   All pertinent systems were clinically 
evaluated as normal.

At the initial post service VA medical examination conducted 
in June 1960, the veteran complained of frequent headaches, 
dizziness and nervousness.  The diagnosis was Cephalgia, 
traumatic, chronic.  A psychiatric disability was not 
diagnosed.

A VA examination was conducted in August 1987.  The veteran 
reported symptoms that included hearing voices, insomnia, 
crying, increased anger, headaches and the need to hurt 
someone.  The veteran reported that these symptoms began when 
he fell and hit his head on a rock while under enemy 
shelling.  He only received treatment from a medic in the 
field.  There was no psychiatric episode.  He indicated that 
worked in the merchant marines until 1986 when he began to 
hear voices.  He was unable to continue working and began 
outpatient treatment at the New York VA outpatient center in 
July 1986.  He also reported past psychiatric treatment at 
Cumberland Hospital.  The diagnosis was major depression with 
psychotic features.   

The veteran sought VA psychiatric treatment beginning in June 
1997.  He complained of restlessness, sleep impairment and 
poor impulse control.  The diagnosis was chronic 
schizophrenia.  VA records dated until 1999 show that he 
continued to receive intermittent psychiatric treatment.  

In October 1998, the veteran was admitted to a VA hospital 
for acute cerebral vascular accident (CVA).  During follow-up 
treatment in January 1999, the veteran complained of 
headaches.

VA outpatient records dated in November 1999 show that the 
veteran reported that he had PTSD since his head injury in 
service.  The diagnostic impression was atypical depression.  

The veteran was seen at a VA outpatient clinic in April 2000 
for an opinion.  The examiner noted that the veteran had 
complained of depression, anxiety, nightmares and persistent 
thoughts of war since he returned from combat duties in Korea 
and Vietnam.  The examiner concluded that the veteran fit the 
criteria for PTSD and should be given an opportunity to 
submit a claim for PTSD.  

A VA psychiatric evaluation was conducted in November 2001.  
The veteran's medical history was reviewed and reported.  The 
veteran indicated that he was involved in combat in Korea.  
He noted that he served in the Merchant Marines during the 
Vietnam War and delivered ammunition but he was not involved 
in actual combat.  The psychiatrist concluded that the 
veteran did meet some of the criteria for PTSD in that, he 
was in combat and had recollections of his experiences.  
However, he did not meet the complete criteria for PTSD.  

This examiner also addressed the April 2000 VA medical report 
and noted that the veteran had given an inaccurate account of 
his combat and medical history.  For instance, he reported a 
combat history in Vietnam and also that he had experienced 
psychiatric symptoms since discharge from service.  The 
physician pointed out that the veteran was not in combat in 
Vietnam nor did he have continuing psychiatric symptoms from 
the time of service discharge in 1954.  He pointed out that 
the veteran did not receive psychiatric treatment until 1986.  
The examiner concluded:

The veteran was discharged from military 
service in 1954 and he never received any 
kind of psychiatric treatment until 1986.  
There is no evidence whatsoever that his 
period of military service had anything 
to do with the condition that he later 
developed and which was diagnosed as 
Major Depression with Psychotic Features.  
Therefore, after consideration of the 
whole evidence in the veteran's case our 
diagnosis is the following:

Major Depression with Mood Incongruent 
Psychotic Features.

Analysis

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

38 C.F.R. § 3.304(f) provides that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under 38 C.F.R. § 3.1(y) and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 

In this regard the veteran was involved in combat during the 
Korean War.  Thus, the Board finds that his stressors are 
credible.  A VA outpatient physician who examined the veteran 
in April 2000 opined that the veteran met the criteria for 
PTSD.  This opinion was based on the premise that the 
veteran's combat stressors occurred during action in Korea 
and Vietnam.  However, as previously indicated the veteran 
did not serve on active duty during Vietnam but was in the 
Merchant Marines. 

Additionally, the VA psychiatrist who conducted the November 
2001 examination indicated that the veteran did not meet 
enough of the criteria to base a diagnosis of PTSD.  The VA 
examiner in November 2001 stated that his opinion was based 
on medical data and review of the veteran's medical history.  
He reviewed the pertinent medical evidence and examined the 
veteran.  He also considered the April 2000 statement of the 
VA physician, and rejected it based upon the fact that it was 
based on an inaccurate account of combat and medical history 
as related by the veteran.  The Board places greater 
probative on the report of the VA examiner in November 2001, 
due to the thorough review of the appellant's medical history 
and claims folder, the discussion of the veteran's symptoms, 
the review of the theory presented by the other physician.  
See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Sklar v. 
Brown, 5 Vet. App. 140, 146 (1993).  

Accordingly, the Board concludes that the current medical 
evidence does not confirm the presence of PTSD.  Without a 
current competent diagnosis of PTSD, the preponderance of the 
evidenc is against the veteran's claim.


ORDER

Service connection for PTSD is denied.



		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

